Order, Supreme Court, New York County (Karla Moskowitz, J.), entered May 22, 2006, which, in an action for breach of a shareholders agreement and breach of fiduciary duty arising out of defendant employees/ shareholders/directors’ termination of plaintiff employee/ shareholder’s employment with the corporation and demand to buy back his shares, granted defendants’ motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint, unanimously affirmed, with costs.
Documentary evidence establishes that defendants’ termina*241tion of plaintiff’s employment and demand to buy back his shares was in accordance with the controlling provisions of the shareholders agreement and bylaws, and requires that the complaint be dismissed (see Gallagher v Lambert, 74 NY2d 562, 567 [1989]; Ingle v Glamore Motor Sales, 73 NY2d 183, 189 [1989]). Concur—Marlow, J.P., Williams, Gonzalez, Catterson and McGuire, JJ.